DETAILED ACTION
This action is in response to Applicant’s submission dated December 16, 2021; in which election of Group I was made without traverse as well as a species for search purposes only.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated October 8, 2020 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 17-23 are examined.  Claims 24-34, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al, U.S. Patent No. 9,493,439.  

Determining the scope and contents of the prior art.
Kim, et al. teaches the preparation of proteasome inhibitors for the treatment of cancer, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image1.png
    297
    397
    media_image1.png
    Greyscale
of the reference renders the aforementioned claims obvious where one of R5, R6, R7 is H, one is methyl and one is hydroxy, R8 is H, R9 is H, R10 is H, Ar1 is phenyl, and L4 is C1-C8 alkylene comprising an ester moiety.  
       Ascertaining the difference between the prior art and the claims at issue.
The references compounds exhibit the same activity as the compounds of the instant claims.  In fact, paragraph (18) defines cancer to include breast cancer twice and again in paragraph (19).  However, instant claim 1 is limited to treating “triple negative breast cancer”, as such it cannot be said that the reference teaches each and every claim limitation.
       Resolving the level of skill in the art.
	It would have been routine experimentation for one having ordinary skill in the art to modify the treatment of cancer generally to include the more specific treatment of triple negative breast cancer at the time the invention was made as applicants have done with the above-cited reference before them.  
Since Applicant’s claims are prima facie obvious in view of the teachings of Kim, et al., Applicant’s claims are rejected under 35 U.S.C. § 103.


Claims 1, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katzenellenbogen, et al, WO 2000/019994.  

Determining the scope and contents of the prior art.
Katzenellenbogen, et al. teaches the preparation of non-steroidal estrogen receptor subtype-selective ligands, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image2.png
    268
    402
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    272
    376
    media_image3.png
    Greyscale
of the reference renders the aforementioned claims obvious where two of R5, R6, R7 are H and the last one is hydroxy or 8 is H, R9 is H, R10 is H, Ar1 is phenyl substituted with hydroxy or methoxy, and L4 is C1-alkylene.  
       Ascertaining the difference between the prior art and the claims at issue.
Claim 15 of the reference is directed towards a method of treating breast cancer.  However, instant claim 1 is limited to treating “triple negative breast cancer”, as such it cannot be said that the reference teaches each and every claim limitation.
       Resolving the level of skill in the art.
	It would have been routine experimentation for one having ordinary skill in the art to modify the treatment of cancer generally to include the more specific treatment of triple negative breast cancer at the time the invention was made as applicants have done with the above-cited reference before them.  
	Since Applicant’s claims are prima facie obvious in view of the teachings of Katzenellenbogen, et al., Applicant’s claims are rejected under 35 U.S.C. § 103.


Claim Objections
 	Claims 18 and 20 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932